  Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 1 of 17 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  George Puaoi,                                      Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

   ASSERTIO THERAPEUTICS, INC.,
   JAMES P. FOGARTY, ARTHUR J.
   HIGGINS, WILLIAM T. MCKEE, JAMES
   L. TYREE, KAREN A. DAWES, PETER
   D. STAPLE, HEATHER L. MASON, JAY
   GALEOTA, and DAVID WHEADON,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff George Puaoi (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Assertio Therapeutics, Inc. (“Assertio” or the

“Company”), and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed issuance of shares of Assertio common stock

for the proposed merger between Assertio and Zyla Life Sciences (“Zyla”) (the “Proposed

Transaction”).

       2.        On March 16, 2020 Assertio and Zyla issued a joint press release announcing that


                                                1
    Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 2 of 17 PageID #: 2




they had entered into a definitive merger agreement (the “Merger Agreement”). Under the terms

of the Merger Agreement, Zyla stockholders will receive 2.5 shares of common stock of a newly-

formed holding company for each share of Zyla common stock held, and the newly combined

company will retain the Assertio name and stock listing.1 Upon completion of the Proposed

Transaction, Assertio stockholders are expected to own approximately 68% of the new company,

while Zyla stockholders will own approximately 32%.

        3.      On April 20, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) in connection with the Proposed Transaction.

The Proxy Statement, which recommends that Assertio stockholders vote in favor of the issuance

of Assertio Holdings common stock in connection with the Proposed Transaction (the “Stock

Issuance”),2 omits or misrepresents material information concerning, among other things: (1)

Assertio’s and Zyla’s financial projections; (2) the financial analyses performed by Assertio’s

financial advisor, Stifel, Nicolaus & Company, Incorporated (“Stifel”), in connection with its

fairness opinion; (3) potential conflicts of interest involving Stifel; and (4) the sales process leading

up to the Proposed Transaction.

        4.      Unless remedied, Assertio stockholders will be forced to make a voting decision on

the Stock Issuance without full disclosure of all material information.




1
 Zyla and Assertio will become wholly-owned subsidiaries of Assertio Holdings, Inc. (“Assertio
Holdings”), with Assertio Holdings assuming Assertio’s listing on the NASDAQ.
2
  The Proxy Statement states that the Merger Agreement contains “customary closing conditions,
including . . . approval of the issuance of shares of Assertio Holdings Common Stock in the Merger
by the Assertio stockholders.” Further, according to the Proxy Statement, the Assertio stockholder
vote is “required under the rules of Nasdaq because the aggregate number of shares of Assertio
Holdings Common Stock to be issued to Zyla stockholders in the Merger will exceed 20% of the
total number of shares of Assertio Holdings Common Stock issued and outstanding immediately
prior to the completion of the Merger.”

                                                   2
  Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 3 of 17 PageID #: 3




                                 JURISDICTION AND VENUE

         5.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         6.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the subsequent

damages occurred in this District, a substantial portion of the transactions and wrongs complained

of herein had an effect in this District, and the Company is incorporated in this District.

         8.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         9.    Plaintiff is, and has been at all relevant times hereto, an owner of Assertio common

stock.

         10.   Defendant Assertio is a specialty pharmaceutical company that provides medicines

in neurology, orphan, and specialty areas in the United States. The Company is incorporated in

Delaware. The Company’s common stock trades on the Nasdaq market (“NASDAQ”) under the

ticker symbol, “ASRT.”

         11.   Defendant James P. Fogarty (“Fogarty”) is the Chairman of the Board of the

Company.



                                                  3
  Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 4 of 17 PageID #: 4




       12.     Defendant Arthur J. Higgins (“Higgins”) is the President, Chief Executive Officer,

and a director of the Company.

       13.     Defendant William T. McKee (“McKee”) is a director of the Company.

       14.     Defendant James L. Tyree (“Tyree”) is a director of the Company.

       15.     Defendant Karen A. Dawes (“Dawes”) is a director of the Company.

       16.     Defendant Peter D. Staple (“Staple”) is a director of the Company.

       17.     Defendant Heather L. Mason (“Mason”) is a director of the Company.

       18.     Defendant Jay Galeota (“Galeota”) is a director of the Company.

       19.     Defendant David Wheadon (“Wheadon”) is a director of the Company.

       20.     Defendants Fogarty, Higgins, McKee, Tyree, Dawes, Staple, Mason, Galeota, and

Wheadon are collectively referred to herein as the “Individual Defendants.”

       21.     Defendants Assertio and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              OTHER RELEVANT ENTITIES

       22.     Zyla is a commercial-stage life sciences company that focuses on the development

and marketing of various treatments for patients and healthcare providers. Zyla is incorporated in

Delaware with principal executive offices located in Wayne, Pennsylvania. Zyla’s common stock

trades on the OTCQX Bulletin Board under the ticker symbol, “ZCOR.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       23.     On March 16, 2020, Assertio and Zyla announced that they had entered into a

definitive merger agreement whereby Zyla stockholders would be entitled to receive 2.5 shares of

common stock of a newly-formed holding company for each share of Zyla common stock held.



                                               4
   Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 5 of 17 PageID #: 5




According to the press release, the newly combined company would retain the Assertio name and

trade on the NASDAQ under the “ASRT” ticker symbol. The press release announcing the merger

states, in pertinent part:

           Assertio Therapeutics Agrees to Merge with Zyla Life Sciences to Create
              Synergistic Portfolio of Neurology and Non-Opioid Pain Products

        March 16, 2020 18:45 ET | Source: Assertio Therapeutics, Inc.

          Combined Company Pro Forma 2019 Net Product Sales of Approximately
                                   $128 Million1

          Expects to Capture Significant Operating and Product Portfolio Synergies
            Upwards of $40 Million, Accelerating Revenue Growth and Creating
                                     Shareholder Value

         Arthur Higgins to Become the Non-Executive Chairman and Todd Smith to
                  be Named President and CEO of Combined Company

        LAKE FOREST, Ill. and WAYNE, Penn., March 16, 2020 (GLOBE NEWSWIRE)
        -- Assertio Therapeutics, Inc. (“Assertio” or “the Company”) (NASDAQ: ASRT)
        and Zyla Life Sciences (“Zyla”) (OTCQX: ZCOR), today announced that they have
        entered into a definitive merger agreement (the “Agreement”). Under the terms of
        the Agreement, upon the effective time of the merger (the “Merger”), Zyla
        stockholders will be entitled to receive 2.5 shares of common stock of a newly-
        formed holding company for each share of Zyla common stock held and the newly
        combined company will retain the Assertio name and trade on Nasdaq under the
        ASRT ticker. The boards of directors of both companies have approved the Merger
        and the Agreement. The Merger is currently expected to close in the second quarter
        of 2020, subject to approval by Assertio stockholders and by Zyla stockholders and
        the satisfaction of other customary closing conditions.

        The Merger will create a leading commercial pharmaceutical company with
        neurology, inflammation and pain products. The combined company will have a
        leading portfolio of branded non-steroidal anti-inflammatory drugs (NSAIDs)
        commonly used by neurologists, orthopedic surgeons, internists, women’s health
        providers, podiatrists and pain care specialists. Together, management intends to
        build a best-in-class specialty pharmaceutical company focused on commercial
        execution. The new company will have the platform, profitability and financial
        strength to both grow its existing portfolio and acquire additional complementary
        assets.

        “Today’s announcement represents an exciting new chapter in the transformation
        of Assertio and the Merger presents the perfect opportunity for me to transition into


                                                 5
Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 6 of 17 PageID #: 6




    the role of non-executive chairman,” said Arthur Higgins, president and chief
    executive officer (CEO) of Assertio. “With over 25 years of pharmaceutical,
    medical device and biotechnology experience and a proven track record of success,
    Todd Smith has the leadership and business skills necessary to take the new
    Assertio to the next level.”

    Following the closing of the Merger, the parties agreed that in addition to Mr.
    Higgins becoming non-executive chairman of the board of the new holding
    company, Mr. Smith, the current president, CEO and director of Zyla, will become
    president, CEO and director of the new holding company.

    There will be nine directors on the board of directors of the new holding company,
    six coming from Assertio including Mr. Higgins and three from Zyla, including Mr.
    Smith and Timothy P. Walbert, chairman, president and CEO of Horizon
    Therapeutics and chairman of Zyla’s board of directors, who will become the lead
    independent director of the board of the new holding company.

    “We believe the merger of Zyla and Assertio will create a stronger company with
    a robust differentiated portfolio,” said Mr. Smith. “The new holdings company’s
    revenues, EBITDA margin and expected combined company net debt to EBITDA
    leverage of two times will be notable among the specialty pharmaceutical
    companies of our size. We believe this transaction positions the combined company
    to grow its existing businesses and further accelerate growth by adding
    differentiated products through acquisitions and partnerships.”

    Anticipated Strategic and Financial Benefits of New Holding Company

   Pro forma 2019 net product sales of approximately $128 million1
   Projected pro forma 2020:
        o Non-GAAP adjusted EBITDA margin of greater than 25 percent
        o Upwards of $40 million in cost synergies, in addition to Assertio’s
           previously announced $15 million in acceleration of cost savings initiatives
   Complementary products expected to result in leading portfolio of NSAIDs
   Positioned to take advantage of trend toward non-opioid pain products
   Reduced Zyla debt and holding company is expected to have net debt to EBITDA
    leverage of two times
   Positions Company to add differentiated products through acquisitions and
    partnerships

    Financials
    In connection with the Merger, Zyla will repay its promissory note in full and the
    outstanding balance under its $20 million credit facility. The holding company will
    assume only the $95 million principal amount of Zyla’s outstanding senior debt
    under amended terms that provide the combined company flexibility for future
    business development.



                                            6
  Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 7 of 17 PageID #: 7




       Stifel is acting as the exclusive financial advisor to Assertio and Gibson, Dunn &
       Crutcher LLP is acting as its legal counsel. MTS is acting as the exclusive financial
       advisor to Zyla and Dechert LLP is acting as its legal counsel.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       24.     The Proxy Statement, which recommends that Assertio shareholders vote in favor

of the Stock Issuance in connection with the Proposed Transaction, omits and/or misrepresents

material information concerning: (1) Assertio’s and Zyla’s financial projections; (2) the financial

analyses performed by Assertio’s financial advisor, Stifel, in connection with its fairness opinion;

(3) potential conflicts of interest involving Stifel; and (4) the sales process leading up to the

Proposed Transaction.

       25.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Assertio’s Reasons for the Merger and the Share Issuance; (iii) The Assertio Board’s

Recommendations; (iv) Opinion of Assertio’s Financial Advisor; (v) Certain Unaudited

Projections of Assertio; and (vi) Certain Unaudited Projections of Zyla.

       26.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the May 19, 2020 shareholder vote, Assertio shareholders will be forced to make

a voting decision on the proposed Stock Issuance without full disclosure of all material

information.

       27.     Among other reasons, as described more fully below, this information is material

in light of the Board’s acknowledgment that, following the consummation of the Proposed

Transaction, “Assertio shareholders will have a smaller ongoing equity participation in the




                                                7
    Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 8 of 17 PageID #: 8




combined company . . . than they have currently[.]”3

       28.      In the event Defendants fail to disclose the following information before the

shareholder vote, Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Assertio’s and Zyla’s Financial Projections

       29.      The Proxy Statement omits material information concerning Assertio’s and Zyla’s

financial projections.

       30.      The Proxy Statement provides that:

       Assertio’s management had prepared base case projections regarding Assertio’s
       future operations for the calendar years 2020 through 2024 (the “Assertio Base
       Case Projections”). In connection with the proposed merger, Assertio prepared two
       additional sets of projections: (i) the Zyla projections provided by Zyla
       management and adjusted by Assertio management (the “Assertio Management-
       Adjusted Zyla Projections”), and (ii) pro forma projections regarding Assertio and
       Zyla’s combined future operations for the calendar years 2021 through 2024 based
       on the Assertio Base Case Projections and the Assertio Management-Adjusted Zyla
       Projections (the “Assertio Pro Forma Projections”, together with the Assertio Base
       Case Projections, and the Assertio Management-Adjusted Zyla Projections, the
       “Assertio Management Projections”).

       31.      The Proxy Statement purports to provide “a selected summary of the Assertio

Management Projections[.]”

       32.      The Proxy Statement, however, fails to disclose the following concerning the

Assertio Management Projections: (1) all line items used to calculate (i) EBIT and (ii) Gross Profit;

and (2) a reconciliation of all non-GAAP to GAAP metrics.

       33.      The Proxy Statement provides that:

       Zyla’s management had prepared projections regarding Zyla’s future operations for
       the calendar years 2020 through 2023 (the “Zyla Original Case Projections”). In


3
 According to the Proxy Statement, “because Assertio Holdings will be issuing new shares of
Assertio Holdings Common Stock to Zyla stockholders in the Merger, each outstanding share of
Assertio Holdings Common Stock immediately prior to the Merger will represent a smaller
percentage of the aggregate number of shares of Assertio Holdings Common Stock issued and
outstanding after the Merger.” See Proxy Statement at 9.

                                                 8
  Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 9 of 17 PageID #: 9




       connection with the proposed merger, Zyla Management, with the assistance of
       MTS, prepared four additional sets of projections: (i) the Zyla Original Case
       Projections extended through 2024 and assuming generic competition starting in
       2022 (the “Zyla Base Case Projections”), (ii) the Zyla Original Case Projections
       extended through 2024 but assuming generic competition starting in 2024 (the
       “Zyla Optimistic Case Projections”), (iii) the Assertio projections provided by
       Assertio management and adjusted by Zyla management (the “Zyla Management-
       Adjusted Assertio Projections”), and (iv) pro forma projections regarding Zyla and
       Assertio’s combined future operations for the calendar years 2020 through 2024
       based on the Zyla Base Case Projections and the Zyla Management-Adjusted
       Assertio Projections (the “Zyla Pro Forma Projections”, together with the Zyla
       Original Case Projections, the Zyla Optimistic Case Projections and the Zyla
       Management-Adjusted Assertio Projections, the “Zyla Management Projections”).

      34.      The Proxy Statement purports to provide “a selected summary of the Zyla

Management Projections[.]”

      35.      The Proxy Statement, however, fails to disclose the following concerning the Zyla

Management Projections: (1) all line items used to calculate (i) Operating Income, (ii) Net Income,

(iii) Gross Profit, (iv) EBIT, and (v) Unlevered Free Cash Flow; and (2) a reconciliation of all non-

GAAP to GAAP metrics.

       36.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by

schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd




                                                 9
    Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 10 of 17 PageID #: 10




out” more reliable GAAP information.4

        37.    The disclosure of the aforementioned projected financial information is material

because it would provide Assertio shareholders with a basis to project the future financial

performance of Assertio and the combined company and would allow shareholders to better

understand the financial analyses performed by the Company’s financial advisor in support of its

fairness opinion. Shareholders cannot hope to replicate management’s inside view of the future

prospects of the Company. Without such information, which is uniquely possessed by the

Company and its financial advisor, Assertio’s shareholders are unable to determine how much

weight, if any, to place on the Company’s financial advisor’s fairness opinion in determining

whether to vote for or against the proposed Stock Issuance in connection with the Proposed

Transaction.

        38.    Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the aforementioned projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections that were

used to calculate these non-GAAP metrics. Such projections are necessary to make the non-GAAP

projections included in the Proxy Statement not misleading.

        39.    The above-referenced omitted information, if disclosed, would significantly alter



4
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited May 6, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                               10
    Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 11 of 17 PageID #: 11




the total mix of information available to Assertio shareholders.

              2. Material Omissions Concerning Stifel’s Financial Analyses

        40.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Stifel.

        41.      Stifel issued an opinion to the Board, dated March 16, 2020, that the aggregate

number of shares of Assertio Holdings common stock to be issued by Assertio Holdings in the

Proposed Transaction upon the conversion of outstanding shares of Zyla common stock to holders

of Zyla common stock pursuant to the Merger Agreement was fair to Assertio, from a financial

point of view.

        42.      The Proxy Statement fails to disclose the individual multiples and financial metrics

of each company and transaction utilized by Stifel in its “Selected Publicly Traded Companies

Analysis” and “Selected Precedent Transactions Analysis[.]”

        43.      The Proxy Statement fails to disclose the following concerning Stifel’s “Discounted

Cash Flow Analysis” of Assertio: (1) Assertio’s projected unlevered free cash flow, including all

underlying line items thereto;5 (2) the terminal value of Assertio; (3) the individual inputs and

assumptions underlying the (i) range of perpetuity growth rates of (28.0%) to (38.0%), and (ii)

discount rates ranging from 14.0% to 16.0%; (4) the range of implied enterprise values for

Assertio; and (5) Assertio’s cash and equivalents and total debt.




5
  According to the Proxy Statement, “Stifel used the Assertio Projections to perform a discounted
cash flow analysis of Assertio” and utilized “Assertio’s projected unlevered free cash flow” in
connection with that analysis, but the Proxy Statement fails to disclose Assertio’s projected
unlevered free cash flow that were utilized by Stifel in its analysis. See Proxy Statement at 121.
Unlike the Zyla Management Projections (which contain Zyla’s projected unlevered free cash
flow), the Assertio Management Projections do not include Assertio’s projected unlevered free
cash flow. Assertio’s projected unlevered free cash flow must be disclosed, particularly since they
were relied upon by Stifel in performing its analyses and in rendering its fairness opinion.

                                                 11
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 12 of 17 PageID #: 12




        44.      The Proxy Statement fails to disclose the following concerning Stifel’s “Discounted

Cash Flow Analysis” of Zyla: (1) all line items used to calculate Zyla’s projected unlevered free

cash flow; (2) the terminal value of Zyla; (3) the individual inputs and assumptions underlying the

(i) range of perpetuity growth rates of (5.0%) to (15.0%), and (ii) discount rates ranging from

16.0% to 18.0%; (4) the range of implied enterprise values for Zyla; and (5) Zyla’s cash and

equivalents and total debt.

        45.      The valuation methods, underlying assumptions, and key inputs used by

Stifel in rendering its purported fairness opinion must be fairly disclosed to Assertio shareholders.

The description of Stifel’s fairness opinion and analyses, however, fails to include key inputs and

assumptions underlying those analyses. Without the information described above, Assertio

shareholders are unable to fully understand Stifel’s fairness opinion and analyses, and are thus

unable to determine how much weight, if any, to place on them in determining whether to vote for

or against the proposed stock issuance in connection with the Proposed Transaction. This omitted

information, if disclosed, would significantly alter the total mix of information available to

Assertio shareholders.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Stifel

        46.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Stifel.

        47.      The Proxy Statement provides that “Stifel previously acted as financial advisor to

Assertio in connection with the sale of certain assets of its NUCYNTA business to Collegium in

February 2020, for which Stifel is entitled to receive or has received compensation.”

        48.      The Proxy Statement, however, fails to disclose the amount of compensation Stifel

is entitled to receive or has received for providing such services.


                                                 12
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 13 of 17 PageID #: 13




       49.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives. Disclosure of a financial advisor’s potential conflicts of

interest may inform shareholders on how much weight to place on the Board’s recommendation

to vote for the proposed Stock Issuance in connection with the Proposed Transaction.

       50.     The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to Assertio shareholders.

   4. Material Omissions Concerning the Sales Process Leading up to the Proposed
      Transaction

       51.     The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       52.     The Proxy Statement provides that from March 2017 through February 2020,

Assertio and its financial advisors screened and considered over 200 potential business

development partners or opportunities and engaged in preliminary discussions with 64 companies.

Zyla and “Company B” were the only two companies that Assertio engaged with concerning a

strategic combination that “progressed beyond preliminary discussions.”

       53.     Despite the fact that Company B and Assertio’s discussions progressed beyond the

preliminary stages, the Proxy Statement is silent on the discussions between the representatives of

Company B and Assertio, including the parties to such discussions/communications, when they

occurred, the specific content discussed/communicated, and how and why those discussions ended.

The Proxy Statement also fails to disclose the terms and values of any indications and proposals

between Assertio and Company B during the sales process leading up to the Proposed Transaction.

       54.     The above-referenced omitted information, if disclosed, would significantly alter


                                                13
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 14 of 17 PageID #: 14




the total mix of information available to Assertio shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        55.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        56.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        57.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement. The Defendants were, at minimum,

negligent in filing the materially false and misleading Proxy Statement.

        58.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Stock Issuance.

        59.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

        60.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.



                                                14
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 15 of 17 PageID #: 15




                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       61.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       62.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       63.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       64.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements



                                                 15
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 16 of 17 PageID #: 16




or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Stock Issuance. Thus, the Individual

Defendants were directly involved in the making of the Proxy Statement.

       65.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Stock Issuance.

The Proxy Statement purports to describe the various issues and information that they reviewed

and considered—descriptions which had input from the Individual Defendants.

       66.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       67.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with or consummating the Stock Issuance and any vote on the

Stock Issuance, unless and until Defendants disclose and disseminate the material information

identified above to Company shareholders;

       B.      In the event Defendants complete the Stock Issuance and/or the Proposed

Transaction, rescinding it and setting it aside or awarding rescissory damages;



                                                16
 Case 1:20-cv-00616-CFC Document 1 Filed 05/06/20 Page 17 of 17 PageID #: 17




       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: May 6, 2020                                 Respectfully submitted,

                                                    FARNAN LLP
 Of Counsel:
                                                    /s/ Michael J. Farnan
 Zachary Halper                                     Brian E. Farnan (Bar No. 4089)
 Daniel Sadeh                                       Michael J. Farnan (Bar No. 5165)
 HALPER SADEH LLP                                   919 N. Market Street, 12th Floor
 375 Park Avenue, Suite 2607                        Wilmington DE 19801
 New York, NY 10152                                 Telephone: (302) 777-0300
 Telephone: (212) 763-0060                          Facsimile: (302) 777-0301
 Facsimile: (646) 776-2600                          Email: bfarnan@farnanlaw.com
 Email: zhalper@halpersadeh.com                     Email: mfarnan@farnanlaw.com
 Email: sadeh@halpersadeh.com
                                                    Counsel for Plaintiff




                                               17
